Mr. Presiding Justice Philbrick delivered the opinion of the court. Abstract of the Decision. 1. Carriers, § 544*—when liable for baggage stolen from baggage room. In an action to recover for the loss of baggage which was stolen from plaintiff’s trunk while stored in defendant’s depot at night, a verdict in favor of plaintiff was sustained, the evidence showing that entrance was made through the ticket office and waiting room to the baggage room and the door leading from the waiting room to the baggage room was unlocked. 2. Carriers, § 541*—what constitutes proper baggage. Contents of a trunk consisting of passenger’s wearing apparel, together with other personal property as he had or was used by him, articles and trinkets, of no considerable value, for his grandchildren and a small amount of jewelry which had belonged to his deceased wife, held, to constitute baggage.